Citation Nr: 1331720	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  08-21 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from 1959 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran timely perfected an appeal of the RO's denial of his claim for a TDIU.  In November 2010, the Board, in pertinent part, remanded that issue for further development.   

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The Board has reviewed the additional medical evidence within the Veteran's Virtual file, which includes VA treatment notes added to the record after the last, December 2011, supplemental statement of the case (SSOC).  The Board also notes that the Veteran submitted additional lay evidence in January 2012 - a statement as to the severity of his disabilities - after issuance of the December 2011 SSOC.  Although he has not submitted a waiver of agency of original jurisdiction (AOJ) consideration of this evidence, his claim is being remanded so the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  38 C.F.R. § 20.1304(c) (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that VA fulfills its duties to notify and assist the Veteran in order to create a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As noted above, the Veteran's claim for a TDIU was remanded by the Board in November 2010.  The Board directed the AOJ to afford the Veteran a VA examination to evaluate the combined impact of all his service-connected disabilities (which, at that time, included bilateral hearing loss, tinnitus, right shoulder bursitis, emphysema, and a neck disability) on his employability and specifically requested that the examiner comment on the employability opinions already of record.  In March 2011, VA afforded the Veteran an examination as to severity of his service-connected hearing loss and tinnitus.  In May 2011, VA afforded the Veteran an examination as to the effects of his service-connected right shoulder, neck, and respiratory disabilities on his employability.  Although the May 2011 examiner also discussed the impact of coronary artery disease, for which service connection was subsequently granted in a March 2012 rating action, he did not discuss the combined effects of all the service-connected disabilities or comment on any prior employability opinions.  See 38 C.F.R. § 4.2 (2013) (if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

While the evidence shows that examiners have considered how certain of the Veteran's service-connected disabilities affect his ability to work, it does not appear that a medical professional has considered the extent to which all of the Veteran's service-connected disabilities, in the aggregate, affect his employability.  The Board may not reject a claim for a TDIU without producing evidence that, despite the Veteran's service-connected disabilities, he can perform work that would produce better than marginal income.  See e.g., Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, another medical opinion is warranted to address whether the Veteran's service-connected disabilities, individually or in combination, render him unemployable. 

Prior to obtaining any such opinion, the AOJ must ensure that any outstanding evidence is associated with the claims file.  Specifically, the claims file indicates that the Veteran receives ongoing primary and specialty care from VA (at facilities in Gainesville, Daytona Beach, and Salem), but the last VA treatment note within the (virtual) claims file was generated on March 16, 2011 and there is a gap in records from February 9, 2009 to October 28, 2010.  Therefore, the AOJ should obtain any outstanding records of VA treatment as well as inquire if the Veteran has received any pertinent private medical treatment.  If he identifies any private treatment providers, the AOJ should assist him in obtaining those records and associate any available records with the claims file before appellate review proceeds.

Finally, as noted in the Introduction, additional evidence has been associated with the (paper and virtual) claims file since the issuance of the December 2011 SSOC.  Therefore, in the readjudication of the Veteran's claim, the AOJ should consider the entirety of the evidence, to include all evidence received since the issuance of the December 2011 SSOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all treatment records from VA facilities in Gainesville, Daytona Beach, and Salem generated between February 9, 2009 and October 28, 2010 as well as after March 16, 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Provide the Veteran with an opportunity to identify or submit any additional private medical evidence that is not of record.  Send him the necessary authorizations for the release of any private treatment records not currently on file.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

3.  After all outstanding records have been associated with the claims file, the file should be returned to the May 2011 VA examiner to provide an addendum opinion.  If the May 2011 VA examiner is not available, the claims file should be forwarded to a similarly qualified examiner to provide the requested opinion.  The entire claims file, to include a copy of this Remand, must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted, to include an examination, if deemed necessary by the reviewing examiner.  

Initially, the reviewing examiner should describe the functional effects of each of the Veteran's service-connected disabilities: coronary artery disease; bilateral hearing loss; tinnitus; right shoulder bursitis; neck disability; and emphysema.  In so doing, the examiner must discuss the significance, if any, of evidence suggesting that the Veteran is allergic to all pain medications.  If the examiner is unable to evaluate the functional effects of the disabilities without first examining the Veteran, an appropriate examination(s) should be conducted.

The examiner should then comment on the impact the Veteran's service-connected disabilities have on his employability by specifically providing an opinion as to whether it is at least as likely as not that the disabilities, either singularly or jointly, render him unable to secure and follow substantially gainful employment.  

In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or non-service-connected disabilities) OR the effects of a disability prior to the effective date of service connection (here, the examiner may not consider the effects of coronary artery disease prior to March 25, 2011).  If the examiner determines that he or she cannot offer an opinion on the Veteran's employability without a Social and Industrial Survey, such survey should be performed. 

All opinions expressed must be accompanied by supporting rationale and the examiner must address the Veteran's lay contentions as well as the March 2007 VA physician's opinion as to employability, the June 2008 private physician's opinion, and the July 2008 employability letter from a private employer. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the December 2011 SSOC.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (3).


